Name: 2013/655/EU: Commission Decision of 13Ã November 2013 adjusting monthly from 1Ã August 2012 to 1Ã June 2013 the weightings applicable to the remuneration of officials, temporary staff and contract staff of the European Union serving in third countries
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  cooperation policy
 Date Published: 2013-11-14

 14.11.2013 EN Official Journal of the European Union L 303/52 COMMISSION DECISION of 13 November 2013 adjusting monthly from 1 August 2012 to 1 June 2013 the weightings applicable to the remuneration of officials, temporary staff and contract staff of the European Union serving in third countries (2013/655/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Union, as laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular the second paragraph of Article 13 of Annex X thereto, Whereas: (1) The statistics available to the Commission show that for certain third countries the variation in the cost of living measured on the basis of the weighting and the corresponding exchange rate has exceeded 5 % since weightings applicable to remuneration of officials, temporary staff and contract staff of the European Union serving in third countries payable in the currency of their country of employment were last laid down. (2) In accordance with the second paragraph of Article 13 of Annex X to the Staff Regulations in such case those weightings need to be adjusted monthly, with effect from 1 August, 1 October, 1 November, 1 December 2012 and 1 January, 1 February, 1 March, 1 April, 1 May and 1 June 2013, respectively, HAS ADOPTED THIS DECISION: Article 1 The weightings applied to the remuneration of officials, temporary staff and contract staff of the European Union serving in third countries, payable in the currency of the country of employment, shall be adjusted for countries as shown in the Annex hereto. It contains 10 monthly tables showing which countries are affected and the applicable effective dates for each one of them. The exchange rates used for the calculation of this remuneration shall be established in accordance with the detailed rules for the implementation of the Financial Regulation (2) and correspond to the relevant dates referred to in the tables from the Annex hereto. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 13 November 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 56, 4.3.1968, p. 1. (2) OJ L 298, 26.10.2012, p. 1. ANNEX August 2012 PLACE OF EMPLOYMENT Economic parity August 2012 Exchange rate August 2012 (1) Weighting August 2012 (2) Sudan (Khartoum) 4,584 6,20915 73,8 October 2012 PLACE OF EMPLOYMENT Economic parity October 2012 Exchange rate October 2012 (3) Weighting October 2012 (4) Nepal 84,89 110,170 77,1 November 2012 PLACE OF EMPLOYMENT Economic parity November 2012 Exchange rate November 2012 (5) Weighting November 2012 (6) Democratic Republic of Congo (Kinshasa) USD 2,057 USD 1,29620 158,7 Liberia USD 1,528 USD 1,29620 117,9 Malawi 216,6 404,926 53,5 December 2012 PLACE OF EMPLOYMENT Economic parity December 2012 Exchange rate December 2012 (7) Weighting December 2012 (8) Venezuela 6,090 5,58047 109,1 January 2013 PLACE OF EMPLOYMENT Economic parity January 2013 Exchange rate January 2013 (9) Weighting January 2013 (10) Belarus 6 723 11 320,0 59,4 Guinea (Conakry) 6 716 9 250,40 72,6 Sudan (Khartoum) 4,916 7,56599 65,0 February 2013 PLACE OF EMPLOYMENT Economic parity February 2013 Exchange rate February 2013 (11) Weighting February 2013 (12) Congo (Brazzaville) 792,1 655,957 120,8 Cuba 0,9438 1,35410 69,7 Jordan 0,9175 0,960057 95,6 Serbia (Belgrade) 82,53 111,934 73,7 Timor Leste 1,583 1,35410 116,9 Uzbekistan 1 396 2 706,60 51,6 Venezuela 6,429 5,81539 110,6 Zambia 6,630 7,18680 92,3 March 2013 PLACE OF EMPLOYMENT Economic parity March 2013 Exchange rate March 2013 (13) Weighting March 2013 (14) Angola 168,2 126,516 132,9 Kosovo (Pristina) 0,7227 1,00000 72,3 Kyrgyzstan 48,69 62,3897 78,0 Malawi 238,5 479,834 49,7 Russia 46,33 40,0240 115,8 Sierra Leone 6 785 5 663,73 119,8 South Africa 6,746 11,6220 58,0 Sudan (Khartoum) 5,331 7,43654 71,7 April 2013 PLACE OF EMPLOYMENT Economic parity April 2013 Exchange rate April 2013 (15) Weighting April 2013 (16) China 7,903 7,96000 99,3 Djibouti 222,3 227,572 97,7 Ghana 2,025 2,48950 81,3 Japan 149,8 120,870 123,9 South Korea 1 534 1 425,03 107,6 Uzbekistan 1 467 2 611,71 56,2 May 2013 PLACE OF EMPLOYMENT Economic parity May 2013 Exchange rate May 2013 (17) Weighting May 2013 (18) Belarus 7 086 11 230,0 63,1 Central African Republic 671,7 655,957 102,4 India 49,37 71,0370 69,5 Tunisia 1,381 2,09250 66,0 Venezuela 6,839 8,25083 82,9 June 2013 PLACE OF EMPLOYMENT Economic parity June 2013 Exchange rate June 2013 (19) Weighting June 2013 (20) Australia 1,439 1,34930 106,6 Belize 1,859 2,61469 71,1 Gambia 31,18 47,5800 65,5 Nicaragua 18,39 31,8519 57,7 Turkey 2,242 2,42740 92,4 Uzbekistan 1 545 2 694,41 57,3 Vanuatu 145,8 122,435 119,1 Venezuela 7,195 8,14449 88,3 (1) 1 EUR = x units of local currency, except USD for: Cuba, El Salvador, Ecuador, Liberia, Panama, D.R. Congo, Timor-Leste. (2) Brussels = 100. (3) 1 EUR = x units of local currency, except USD for: Cuba, El Salvador, Ecuador, Liberia, Panama, D.R. Congo, Timor-Leste. (4) Brussels = 100. (5) 1 EUR = x units of local currency, except USD for: Cuba, El Salvador, Ecuador, Liberia, Panama, D.R. Congo, Timor-Leste. (6) Brussels = 100. (7) 1 EUR = x units of local currency, except USD for: Cuba, El Salvador, Ecuador, Liberia, Panama, D.R. Congo, Timor-Leste. (8) Brussels = 100. (9) 1 EUR = x units of local currency, except USD for: Cuba, El Salvador, Ecuador, Liberia, Panama, D.R. Congo, Timor-Leste. (10) Brussels = 100. (11) 1 EUR = x units of local currency, except USD for: Cuba, El Salvador, Ecuador, Liberia, Panama, D.R. Congo, Timor-Leste. (12) Brussels = 100. (13) 1 EUR = x units of local currency, except USD for: Cuba, El Salvador, Ecuador, Liberia, Panama, D.R. Congo, Timor-Leste. (14) Brussels = 100. (15) 1 EUR = x units of local currency, except USD for: Cuba, El Salvador, Ecuador, Liberia, Panama, D.R. Congo, Timor-Leste. (16) Brussels = 100. (17) 1 EUR = x units of local currency, except USD for: Cuba, El Salvador, Ecuador, Liberia, Panama, D.R. Congo, Timor-Leste. (18) Brussels = 100. (19) 1 EUR = x units of local currency, except USD for: Cuba, El Salvador, Ecuador, Liberia, Panama, D.R. Congo, Timor-Leste. (20) Brussels = 100.